DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election with traverse of Species III: Figure 5 in the reply filed on 11/08/2022 is acknowledged.  
The traversal is on the basis that there is no undue search and/or examination burden as the display unit of each of species includes a plurality of common elements which are common variants of each other.  This is not found persuasive because upon closer review, all species above relate to different display units and require different arrangements and configurations of electrical contact layers, carriers, pixel units, protective layers, connection pads, light-emitting units, etc. Even though one or more elements recited in the claims of Species III are similar to one or more elements recited in the claims of Species I-II and IV-VI, the additional elements of the other species will create a serious burden for the Examiner and will require a different field of search (e.g., searching different classes/sub-classes or electronic resources, or employing different search strategies or search queries). 
 Thus, Species I-VI can reasonably interpreted to not be obvious variants of each other. 
The requirement is still deemed proper and is therefore made FINAL.

In addition, claims 15-18 are withdrawn from consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0303930 A1 to Bang et al. (hereinafter "Bang") in view of U.S. Patent Application Publication 2010/0155751 A1 to Kuo et al. (hereinafter "Kuo"), and further in view of U.S. Patent Application Publication 2016/0155892 A1 to Li et al. (hereinafter "Li").
Regarding Claim 11, Bang teaches a display unit (Figs. 1-2; Para. 19-33 of Bang; organic light emitting diode display 101), comprising: a first carrier comprising a bottom contact layer (Figs. 1-2; Para. 19-33 of Bang; pixel definition layer 190); a first electrical contact layer embedded in the first carrier, wherein the first electrical contact layer and the bottom contact layer are arranged on opposite sides of the first carrier (Figs. 1-2; Para. 19-33 of Bang; first electrode 710); and a pixel unit arranged on the first carrier for emitting different lights, and comprising light-emitting units (Figs. 1-4; Para. 19-50 of Bang; organic emission layer 720), and a protective layer covering the light-emitting units (Figs. 2-4; Para. 31 of Bang; space between the encapsulation substrate 210 and the substrate main body 111 can be sealed by a sealant 230).
Bang does not explicitly disclose a second carrier formed on the first carrier, and comprising a bottom surface, and a first connection pad arranged under the bottom surface in a configuration of connecting to the first electrical contact layer through a conductive material; and a pixel unit arranged on the first carrier for emitting different lights, and comprising two or more light-emitting units.
However, Kuo teaches a second carrier formed on a first carrier, and comprising a bottom surface, and a first connection pad arranged under the bottom surface in a configuration of connecting to a first electrical contact layer through a conductive material (Fig. 3; Para. 29-32 of Kuo; LED display device 30 further includes a positioning member 31 and a circuit board 32… circuit board 32 includes a plurality of electrode pad units that each comprise a first electrode pad 320 and a second electrode pad 322… first electrode pad 320 and the second electrode pad 322 are electrically connected to an interior circuitry of the circuit board 32); 
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a second carrier formed on the first carrier, and comprising a bottom surface, and a first connection pad arranged under the bottom surface in a configuration of connecting to the first electrical contact layer through a conductive material using the teachings of Kuo in order to modify the device taught by Bang. The motivation to combine these analogous arts would have been to provide a LED display device with a simplified and effective assembling process, wherein when being assembled in to the light emitting diode display device, the light emitting diode assembly always receives satisfactory polarity power without requiring identification (Para. 7, 41 of Kuo).
The combination of Bang and Kuo does not explicitly disclose a pixel unit arranged on the first carrier for emitting different lights, and comprising two or more light-emitting units.
However, Kuo teaches a pixel unit arranged on a first carrier for emitting different lights, and comprising two or more light-emitting units (Fig. 17; Para. 88 of Li; LED pixel 1015 (or a red LED element), second LED pixel (or a green LED element) 1025, and third LED pixel (or a blue LED element) 1035).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a pixel unit arranged on the first carrier for emitting different lights, and comprising two or more light-emitting units using the teachings of Li in order to modify the device taught by the combination of Bang and Kuo. The motivation to combine these analogous arts would have been to provide a more efficient and faster manufacturing method during the in micro-LED manufacture (Para. 6 of Li).

Regarding Claim 12, the combination of Bang, Kuo, and Li teaches a frame surrounding the light-emitting units (Figs. 2-4; Para. 31 of Bang; sealant 230).

Regarding Claim 13, the combination of Bang, Kuo, and Li teaches that the frame comprises an opaque material (Figs. 2-4; Para. 31 of Bang; sealant 230
NOTE – Designing the frame to include an opaque material would only require routine skill for a person of ordinary skill in the art based on the combined teachings of Bang, Kuo, and Li. Therefore, one of ordinary skill in the art would have pursued having the frame comprise opaque material with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for covering, sealing, and protecting the organic light emitter thereby preventing moisture or oxygen from entering the enclosed space).

Regarding Claim 14, the combination of Bang, Kuo, and Li teaches that the frame directly contacts the protective layer, and has a topmost surface higher than the light-emitting units (Figs. 2-4; Para. 31 of Bang; space between the encapsulation substrate 210 and the substrate main body 111 can be sealed by a sealant 230).

Regarding Claim 19, the combination of Bang, Kuo, and Li teaches that the different color lights comprises a red light, a green light, and a blue light (Fig. 17; Para. 88 of Li; LED pixel 1015 (or a red LED element), second LED pixel (or a green LED element) 1025, and third LED pixel (or a blue LED element) 1035).

Regarding Claim 20, the combination of Bang, Kuo, and Li teaches that the conductive material comprises solder, anisotropic conductive film (ACF) or anisotropic conductive paste (ACP) (Fig. 15; Para. 86 of Li; layer 1410 is an anisotropic adhesive file or paste, which contains nano-sized conductive particles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622